PER CURIAM:
In these consolidated appeals, Robert Frost, Jr., appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Frost v. Illes, Nos. CA-04-943-8-17BI; CA-04-943-8-JFA (D.S.C. filed Feb. 7, 2005 & entered Feb. 8, 2005; Mar. 23, 2005). We deny Frost’s motion for relief from judgment and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED